DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. R. Rothwell on 7/27/2022 and 7/29/2022.

The application has been amended as follows: Please replace current claims with claims below

1. (Currently Amended) A method for training an intent classifier, the method comprising:
	receiving, at a data processing system, a training set of utterances for training the 
	augmenting, by the data processing system, the training set of utterances with noise text to generate an augmented training set of utterances, wherein the augmenting comprises:
		obtaining the noise text from a list of words, a text corpus, a publication, a dictionary, or any combination thereof irrelevant of original text within , wherein the noise text is random strings of text or sentences of text automatically generated or copied from the list of words, the text corpus, the publication, the dictionary, or any combination with or without consideration of frequencies of words or characters selected for the random strings of text or sentences of text, and
		incorporating, using one or more noise augmentation operations, the noise text within the utterances positionally relative to the original text in the utterances of the training set of utterances at a predefined augmentation ratio of 1:0.5 to 1:5 to artificially generate augmented utterances, wherein the one or more noise augmentation operations cause the noise text to be incorporated: (i) in front of the original text within the utterances, (ii) after the original text of the utterances, (iii) flanking the original text of the utterances, (iv) integrated within the original text of the utterances, (v) or a combination thereof; and
	training, by the data processing system, the intent classifier using the augmented training set of utterances.

2-7. (Canceled).

	8. (Currently Amended) A system comprising:
	one or more data processors; and
	a non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform actions including:
		receiving a training set of utterances for training an intent classifier to identify one or more intents for one or more utterances;
		augmenting the training set of utterances with noise text to generate an augmented training set of utterances, wherein the augmenting comprises:
			obtaining the noise text from a list of words, a text corpus, a publication, a dictionary, or any combination thereof irrelevant of original text within , wherein the noise text is random strings of text or sentences of text automatically generated or copied from the list of words, the text corpus, the publication, the dictionary, or any combination with or without consideration of frequencies of words or characters selected for the random strings of text or sentences of text, and
			incorporating, using one or more noise augmentation operations, the noise text within the utterances positionally relative to the original text in the utterances of the training set of utterances at a predefined augmentation ratio of 1:0.5 to 1:5 to artificially generate augmented utterances, wherein the one or more noise augmentation operations cause the noise text to be incorporated: (i) in front of the original text within the utterances, (ii) after the original text of the utterances, (iii) flanking the original text of the utterances, (iv) integrated within the original text of the utterances, (v) or a combination thereof; and
		training the intent classifier using the augmented training set of utterances

	9-14. (Canceled)

	15. (Currently Amended) A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions including:
	receiving a training set of utterances for training an intent classifier to identify one or more intents for one or more utterances;
	augmenting the training set of utterances with noise text to generate an augmented training set of utterances, wherein the augmenting comprises:
		obtaining the noise text from a list of words, a text corpus, a publication, a dictionary, or any combination thereof irrelevant of original text within , wherein the noise text is random strings of text or sentences of text automatically generated or copied from the list of words, the text corpus, the publication, the dictionary, or any combination with or without consideration of frequencies of words or characters selected for the random strings of text or sentences of text, and
		incorporating, using one or more noise augmentation operations, the noise text within the utterances positionally relative to the original text in the utterances of the training set of utterances at a predefined augmentation ratio of 1:0.5 to 1:5 to artificially generate augmented utterances, wherein the one or more noise augmentation operations cause the noise text to be incorporated: (i) in front of the original text within the utterances, (ii) after the original text of the utterances, (iii) flanking the original text of the utterances, (iv) integrated within the original text of the utterances, (v) or a combination thereof; and
	training the intent classifier using the augmented training set of utterances.

	16.-20. (Canceled) 


Reasons for Allowance

Claims 1, 8 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant submitted amendment to the claims as discussed on 7/27/2022 was received and reviewed. Applicant now claims “A method for training an intent classifier, the method comprising: receiving, at a data processing system, a training set of utterances for training the  intent classifier to identify one or more intents for one or more utterances; augmenting, by the data processing system, the training set of utterances with noise text to generate an augmented training set of utterances, wherein the augmenting comprises: obtaining the noise text from a list of words, a text corpus, a publication, a dictionary, or any combination thereof irrelevant of original text within , wherein the noise text is random strings of text or sentences of text automatically generated or copied from the list of words, the text corpus, the publication, the dictionary, or any combination with or without consideration of frequencies of words or characters selected for the random strings of text or sentences of text, and incorporating, using one or more noise augmentation operations, the noise text within the utterances positionally relative to the original text in the utterances of the training set of utterances at a predefined augmentation ratio of 1:0.5 to 1:5 to artificially generate augmented utterances, wherein the one or more noise augmentation operations cause the noise text to be incorporated: (i) in front of the original text within the utterances, (ii) after the original text of the utterances, (iii) flanking the original text of the utterances, (iv) integrated within the original text of the utterances, (v) or a combination thereof; and training, by the data processing system, the intent classifier using the augmented training set of utterances. The cited prior art of Tur is overcome with these amendments to the claims. Examiner agrees that Tur does not teach the claimed combination of features. Cited prior art of record alone or in combination fails to teach the claimed combination of features. With the amendment to the claims 2-7, 9-14 and 15-20 were cancelled. Claims 1, 8 and 15 are deemed allowable over cited prior art of record

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan et al., (US 2020/0226212 A1) teach An intelligent computer platform to introduce adversarial training to natural language processing (NLP). An initial training set is modified with synthetic training data to create an adversarial training set. The modification includes use of natural language understanding (NLU) to parse the initial training set into components and identify component categories. One or more paraphrase terms are identified with respect to the components and component categories, and function as replacement terms. The synthetic training data is effectively a merging of the initial training set with the replacement terms. As input is presented, a classifier leverages the adversarial training set to identify the intent of the input and to output a classification label to generate accurate and reflective response data.
Amid et al., (US 2018/0358001 A1) teach a method, apparatus, and system are provided for resolving conflicts between training data conflicts by retrieving independent training data sets, each comprising a plurality of intents and end-user utterances for use in training one or more classifiers to recognize a corresponding intent from one or more of the end-user utterances, providing a first test end-user utterance associated with a first intent from the first independent training data set to the one or more classifiers to select an output intent generated by the one or more classifiers; identifying a first conflict when the first intent does not match the output intent, and automatically generating, by the system, one or more conflict resolution recommendations for display and selection by an end user to resolve the first conflict.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658